Citation Nr: 1028870	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating greater than 20 percent for 
service-connected right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION


The Veteran had active service from October 1965 through October 
1967.

This matter is before the Board of Veteran's Appeals (Board) on 
appeal from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This matter was before the Board in May 2006, at which time the 
Veteran's claim was adjudicated.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a Memorandum Decision dated in July 
2008, the Court affirmed that portion of the May 2006 Board 
decision which denied an extraschedular disability rating for the 
veteran's right ankle disorder; and vacated and remanded for 
readjudication that portion of the May 2006 Board decision which 
denied an increased disability rating under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5270, which provides the rating criteria for 
ankylosis.  

The case was subsequently remanded by the Board in December 2008 
for further evidentiary development.  

The issues of entitlement to service connection for a left 
knee disorder as secondary to service-connected disability 
and entitlement to a total disability rating based on 
individual unemployability (TDIU) have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

In a written statement dated in January 2009, the Veteran 
indicated that he was in the process of making a Social Security 
Administration (SSA) disability claim as a result of right ankle 
and left knee disabilities.  However, the claims file does not 
contain the records from the Veteran's SSA disability benefits 
claim.  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal Government, 
such as VA, or Social Security records. 38 C.F.R. § 3.159(c)(2) 
(2009).  Therefore, the Board finds that the RO/AMC must obtain 
all available records relating to the appellant's claim for 
Social Security disability benefits.

In addition, while the most recent September 2009 VA joints 
examiner made a specific finding as to whether the Veteran's 
right ankle was ankylosed (concluding that it was not), in the 
Court's Memorandum Decision of July 2008, after noting that 
appellant had cited respected medical authorities in his brief 
for the proposition that the term "ankylosis" did not require 
that the ankle be permanently fixed, and may also describe a 
condition of limited motion, the Court then stated that "because 
the proper definition of ankylosis would necessarily impact the 
evaluation of whether the Board's determination that VA satisfied 
the duty to assist, the Court's review of the matter is likewise 
frustrated."  Thus, since the implication of the Court's 
statement is that compliance with the duty to assist includes 
further development with respect to the proper definition of 
ankylosis, and the joints examiner did not offer a definition of 
ankylosis or comment with respect to the definitions noted by the 
appellant in his briefs, the Board finds that while the case is 
in remand status, an effort should be made to have the September 
2009 VA joints examiner or another examiner, if he is 
unavailable, comment as to whether the definition of ankylosis 
contemplates the total fixation of a joint or a condition of 
limited motion, and whether that definition continues to be 
consistent with a finding that the Veteran's right ankle is not 
ankylosed.  

In this regard, the examiner should provide the basis for his or 
her opinion, and specifically comment with respect to the 
ankylosis definition of "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure" found in 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994), 
"the stiffening or fixation of a joint as the result of a 
disease process" found in Stedman's Medical Dictionary 93 (26th 
ed. 1995), and "stiffness or fixation of a joint by disease or 
surgery" provided in Webster's Medical Desk Dictionary 36 (1986 
ed.).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

2.  Thereafter, arrange to have the 
September 2009 VA joints examiner 
reexamine the claims folder for the 
purpose of providing an opinion as to 
whether the definition of ankylosis 
contemplates the total fixation of a joint 
or a condition of limited motion, and 
whether that definition is consistent with 
a finding that the Veteran's right ankle 
is not ankylosed.  The examiner should 
also provide the basis for his opinion, 
and specifically comment with respect to 
the ankylosis definition of "immobility 
and consolidation of a joint due to 
disease, injury, or surgical procedure" 
found in Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994), "the 
stiffening or fixation of a joint as the 
result of a disease process" found in 
Stedman's Medical Dictionary 93 (26th ed. 
1995), and "stiffness or fixation of a 
joint by disease or surgery" provided in 
Webster's Medical Desk Dictionary 36 (1986 
ed.).  

If the September 2009 VA joints examiner 
is unavailable, afford the Veteran another 
appropriate VA examination, which includes 
range of motion and Deluca findings.  The 
examiner should be provided a copy of this 
remand together with the Veteran's entire 
claims folder, and is asked to indicate 
that he/she reviewed the claims folder.

Following examination of the Veteran, the 
new examiner should address the questions 
above.

The physician must also provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

4.  Readjudicate the Veteran's claim on 
appeal.  If the benefits sought are 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

